Case: 14-10530       Document: 00512916028         Page: 1     Date Filed: 01/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-10530
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           January 27, 2015
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

DAVID ASHER AGEE,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-478-1


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       David Asher Agee pleaded guilty to one count of bank robbery, in
violation of 18 U.S.C. § 2113(a), and was sentenced to 188 months’
imprisonment. He challenges his sentence, which was within his advisory
Sentencing Guidelines sentencing range (151-188 months), as substantively
unreasonable and greater than necessary to satisfy the goals of 18 U.S.C.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-10530     Document: 00512916028      Page: 2    Date Filed: 01/27/2015


                                  No. 14-10530

§ 3553(a), given his history of mental-health issues and suicide attempts, and
his attempts to obtain treatment for his psychological problems.
      Although post-Booker, the Guidelines are advisory only, and a properly
preserved objection to an ultimate sentence is reviewed for reasonableness
under an abuse-of-discretion standard, the district court must still properly
calculate the advisory Guidelines-sentencing range for use in deciding on the
sentence to impose. Gall v. United States, 552 U.S. 38, 51 (2007). In that
respect, for issues preserved in district court, its application of the Guidelines
is reviewed de novo; its factual findings, only for clear error. E.g., United States
v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      Agee does not claim procedural error, only that his sentence is
substantively unreasonable. Accordingly, because Agee objected in district
court to the reasonableness of his sentence, our review is for an abuse of
discretion, as discussed above.
      Because Agee’s sentence was within the Guidelines-sentencing range, it
is presumed to be reasonable. E.g., United States v. Rashad, 687 F.3d 637, 644
(5th Cir. 2012) (citation omitted). His general disagreement with the propriety
of his sentence and the district court’s weighing of the § 3553(a) sentencing
factors is insufficient to rebut that presumption. E.g., United States v. Cooks,
589 F.3d 173, 186 (5th Cir. 2009); United States v. Gomez-Herrera, 523 F.3d
554, 565–66 (5th Cir. 2008).
      AFFIRMED.




                                         2